            Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

CHRISTOPHER J. CLARK,                          *

Plaintiff                                      *

v                                              *           Civil Action No. ELH-20-1194

MONTGOMERY COUNTY                              *
 CORRECTIONAL FACILITY,
C.O. C. BAINES,                                *
C.O. OZELL MITCHUM, and
CIU SUPERVISOR,                                *

Defendants                                ***
                                      MEMORANDUM

        While detained at the Montgomery County Correctional Facility (“MCCF”) in Boyds,

Maryland, the self-represented plaintiff, Christopher J. Clark, filed suit pursuant to 42 U.S.C.

§ 1983 against defendants Montgomery County Correctional Facility (“MCCF”), Correctional

Officers C. Baines and Ozell Mitchum, and an unknown “CIU Supervisor.” ECF 1-2 (Complaint);

ECF 2 (Supplement); ECF 6 (Supplement); ECF 17 (Supplement).1 Clark claims that defendants

subjected him to unconstitutional conditions of confinement while he was at MCCF, in violation

of the Eighth and Fourteenth Amendments. ECF 1-2; ECF 6.

        On July 29, 2020, defendants MCCF and Mitchum (collectively, “MCCF Defendants”)

moved to dismiss Clark’s Complaint, pursuant to Fed. R. Civ. P. 12(b)(6). ECF 12 (“Motion”).

The Motion includes a memorandum of law and is supported by exhibits, including an Affidavit

of Suzy Malagari, the Warden of MCCF. ECF 12-1. Pursuant to Roseboro v. Garrison, 528 F.2d


        1
          In addition, Clark initially named the Montgomery County Police Department as a
defendant. ECF 1-2; ECF 4. Clark stated in correspondence that he intended to name C.O. Baines
as a defendant instead of C.O. Barnes. See ECF 17. In addition, counsel states that Clark
incorrectly named Ozell Mitchum as “M. Mitchum.” ECF 12 at 1 n.1. The Clerk shall be directed
to correct the docket.
           Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 2 of 14



309 (4th Cir. 1975), the court informed Clark that the failure to file a response in opposition to the

MCCF Defendants’ Motion could result in dismissal of his Complaint. ECF 13, 16. On September

17, 2020, Clark filed a response (ECF 17), to which the MCCF Defendants replied. ECF 19.

       The matter is now ripe for disposition. Upon review of the record and applicable law, the

court deems a hearing unnecessary. See Local Rule 105.6 (D. Md. 2018).

       Defendants Baines and the CIU Supervisor have not been served with the Complaint. See

Fed. R. Civ. P. 4(m). Therefore, the claims against them shall be dismissed, without prejudice.

And, I shall grant the MCCF Defendants’ Motion.

                                       I.      Factual Background

       Clark alleges that on November 22, 2019, while he was awaiting trial, Officer Mitchum

placed him in a cell at MCCF that was covered in feces. ECF 6 at 1.2 According to Clark, there

was feces on the sink, which prevented him from drinking water for three days. Id. On January 7,

2020, Officer Baines placed Clark in another cell that was “freezing cold” and also covered in

feces. Id. Clark did not drink water for another two to three days. Id. Clark avers that Officers

Mitchum and Baines acted under the direction of the CIU Supervisor. Id. Further, Clark alleges

that while at MCCF, he was threatened by officers for making simple requests and was given the

wrong HIV medication, which caused unwanted side effects. Id. at 2.

       Plaintiff asserts that he filed seven grievances at MCCF but did not receive any responses.

ECF 1-2 at 2. With their Motion, the MCCF Defendants attached five Inmate Grievance Forms

filed by Clark with the Montgomery County Department of Correction and Rehabilitation, none

of which relate to any of the claims raised in Clark’s Complaint. ECF 12-2. In those grievances,

Clark complained about his right to speedy trial, his placement in a courthouse cell during his court


       2
           All citations reflect their electronic pagination.

                                                    2
         Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 3 of 14



proceeding, lack of or limited access to recreation at MCCF, and his continued detention at MCCF,

despite his innocence. Id.

       In a letter received by the court on August 7, 2020, Clark stated that he was released from

MCCF. ECF 14.

                                      II.    Standard of Review

       The MCCF Defendants may test the legal sufficiency of Clark’s Complaint by way of a

motion to dismiss under Rule 12(b)(6). Fessler v. Int’l Bus. Machs. Corp., 959 F.3d 146, 152 (4th

Cir. 2020); In re Birmingham, 846 F.3d 88, 92 (4th Cir. 2017); Goines v. Valley Cmty. Servs. Bd.,

822 F.3d 159, 165-66 (4th Cir. 2016); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010),

aff’d sub nom., McBurney v. Young, 569 U.S. 221 (2013); Edwards v. City of Goldsboro, 178 F.3d

231, 243 (4th Cir. 1999). A Rule 12(b)(6) motion constitutes an assertion by a defendant that,

even if the facts alleged by a plaintiff are true, the complaint fails as a matter of law “to state a

claim upon which relief can be granted.” See Venkatraman v. REI Sys., Inc., 417 F.3d 418, 420

(4th Cir. 2005) (citing Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)); Ibarra v.

United States, 120 F.3d 472, 473 (4th Cir. 1997).

       Whether a complaint states a claim for relief is assessed by reference to the pleading

requirements of Fed. R. Civ. P. 8(a)(2). See Migdal v. Rowe Price-Fleming Int’l Inc., 248 F.3d

321, 325-26 (4th Cir. 2001); see also Swierkiewicz v. Sorema N.A., 534 U.S. 506, 513 (2002). That

rule provides that a complaint must contain a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of the rule is to provide the

defendants with “fair notice” of the claims and the “grounds” for entitlement to relief. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555-56 (2007).




                                                  3
         Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 4 of 14



        To survive a motion under Fed. R. Civ. P. 12(b)(6), a complaint must contain facts

sufficient to “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570; see

Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (citation omitted) (“Our decision in Twombly

expounded the pleading standard for ‘all civil actions’ . . . .”); see also Fauconier v. Clarke, 996

F.3d 265, 276 (4th Cir. 2020); Paradise Wire & Cable Defined Benefit Pension Plan v. Weil, 918

F.3d 312, 317-18 (4th Cir. 2019); Willner v. Dimon, 849 F.3d 93, 112 (4th Cir. 2017). To be sure,

a plaintiff need not include “detailed factual allegations” in order to satisfy Rule 8(a)(2). Twombly,

550 U.S. at 555. Moreover, federal pleading rules “do not countenance dismissal of a complaint

for imperfect statement of the legal theory supporting the claim asserted.” Johnson v. City of

Shelby, Miss., 574 U.S. 10, 10 (2014) (per curiam). But, mere “‘naked assertions’ of wrongdoing”

are generally insufficient to state a claim for relief. Francis v. Giacomelli, 588 F.3d 186, 193 (4th

Cir. 2009) (citation omitted).

        In reviewing a Rule 12(b)(6) motion, “a court ‘must accept as true all of the factual

allegations contained in the complaint,’ and must ‘draw all reasonable inferences [from those facts]

in favor of the plaintiff.’” Retfalvi v. United States, 930 F.3d 600, 605 (4th Cir. 2019) (alteration

in Retfalvi) (quoting E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 440 (4th

Cir. 2011)); see Semenova v. Md. Transit Admin., 845 F.3d 564, 567 (4th Cir. 2017); Houck v.

Substitute Tr. Servs., Inc., 791 F.3d 473, 484 (4th Cir. 2015). However, “a court is not required to

accept legal conclusions drawn from the facts.” Retfalvi, 930 F.3d at 605 (citing Papasan v. Allain,

478 U.S. 265, 286 (1986)); see Glassman v. Arlington Cty., 628 F.3d 140, 146 (4th Cir. 2010). “A

court decides whether [the pleading] standard is met by separating the legal conclusions from the

factual allegations, assuming the truth of only the factual allegations, and then determining whether

those allegations allow the court to reasonably infer” that the plaintiff is entitled to the legal remedy



                                                   4
         Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 5 of 14



sought. A Society Without a Name v. Virginia, 655 F.3d 342, 346 (4th. Cir. 2011), cert. denied,

566 U.S. 937 (2012).

        In connection with a Rule 12(b)(6) motion, courts ordinarily do not “‘resolve contests

surrounding the facts, the merits of a claim, or the applicability of defenses.’” King v. Rubenstein,

825 F.3d 206, 214 (4th Cir. 2016) (citation omitted); see Bing v. Brio Sys., LLC, 959 F.3d 605, 616

(4th Cir. 2020). But, “in the relatively rare circumstances where facts sufficient to rule on an

affirmative defense are alleged in the complaint, the defense may be reached by a motion to dismiss

filed under Rule 12(b)(6).” Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc);

accord Pressley v. Tupperware Long Term Disability Plan, 553 F.3d 334, 336 (4th Cir. 2009).

Because Rule 12(b)(6) “is intended [only] to test the legal adequacy of the complaint,” Richmond,

Fredericksburg & Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), “[t]his principle

only applies . . . if all facts necessary to the affirmative defense ‘clearly appear[ ] on the face of

the complaint.’” Goodman, 494 F.3d at 464 (emphasis in Goodman) (quoting Forst, 4 F.3d at

250).

        “Generally, when a defendant moves to dismiss a complaint under Rule 12(b)(6), courts

are limited to considering the sufficiency of allegations set forth in the complaint and the

‘documents attached or incorporated into the complaint.’” Zak v. Chelsea Therapeutics Int’l, Ltd.,

780 F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de Nemours & Co., 637 F.3d at 448).

Ordinarily, the court “may not consider any documents that are outside of the complaint, or not

expressly incorporated therein[.]” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th

Cir. 2013), abrogated on other grounds by Reed. v. Town of Gilbert, ___ U.S. ___, 135 S. Ct. 2218

(2015); see Bosiger v. U.S. Airways, 510 F.3d 442, 450 (4th Cir. 2007).




                                                  5
           Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 6 of 14



       But, under limited circumstances, when resolving a Rule 12(b)(6) motion, a court may

consider documents beyond the complaint without converting the motion to dismiss to one for

summary judgment. Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015).

In particular, a court may properly consider documents that are “explicitly incorporated into the

complaint by reference and those attached to the complaint as exhibits.” Goines, 822 F.3d at 166

(citation omitted); see also Six v. Generations Fed. Credit Union, 891 F.3d 508, 512 (4th Cir.

2018); Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014); U.S. ex rel. Oberg

v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir. 2014); Am. Chiropractic Ass’n

v. Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004), cert. denied, 543 U.S. 979 (2004);

Phillips v. LCI Int’l Inc., 190 F.3d 609, 618 (4th Cir. 1999).3

       A court may also “consider a document submitted by the movant that [is] not attached to

or expressly incorporated in a complaint, so long as the document was integral to the complaint

and there is no dispute about the document’s authenticity.” Goines, 822 F.3d at 166 (citations

omitted); see also Woods v. City of Greensboro, 855 F.3d 639, 642 (4th Cir. 2017), cert. denied,

__ U.S. __, 138 S. Ct. 558 (2017); Oberg, 745 F.3d at 136; Kensington Volunteer Fire Dep’t. v.

Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012). To be “integral,” a document must be one

“that by its ‘very existence, and not the mere information it contains, gives rise to the legal rights

asserted.’” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602,



       3
          However, “before treating the contents of an attached or incorporated document as true,
the district court should consider the nature of the document and why the plaintiff attached it.”
Goines, 822 F.3d at 167. “When the plaintiff attaches or incorporates a document upon which his
claim is based, or when the complaint otherwise shows that the plaintiff has adopted the contents
of the document, crediting the document over conflicting allegations in the complaint is proper.”
Id. Conversely, “where the plaintiff attaches or incorporates a document for purposes other than
the truthfulness of the document, it is inappropriate to treat the contents of that document as true.”
Id.

                                                  6
         Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 7 of 14



611 (D. Md. 2011) (citation omitted) (emphasis in original). See also Fed. R. Civ. P. 10(c) (“A

copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all

purposes.”).

       Because Clark is self-represented, his submissions are liberally construed. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007); see Fed. R. Civ. P. 8(f) (“All pleadings shall be so construed as

to do substantial justice”); see also Haines v. Kerner, 404 U.S. 519, 520 (1972) (stating that claims

of self-represented litigants are held “to less stringent standards than formal pleadings drafted by

lawyers”); accord. Bala v. Cmm’w of Va. Dep't of Conservation & Recreation, 532 F. App’x 332,

334 (4th Cir. 2013). But, the court must also abide by the “‘affirmative obligation of the trial judge

to prevent factually unsupported claims and defenses from proceeding to trial.’” Bouchat v.

Baltimore Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (internal quotation marks

omitted) (quoting Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993), and citing Celotex Corp.

v. Catrett, 477 U.S. 317, 323-24 (1986)).

                                            III.   Discussion

       Defendants seek dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure,

arguing that (1) MCCF is not an entity subject to suit; (2) Clark failed to exhaust his administrative

remedies; and (3) Clark fails to allege a constitutional violation. ECF 12.

       1. MCCF

       Section 1983 of 42 U.S.C. states: “Every person who, under color of any statute, ordinance,

regulation, custom, or usage, of any State or Territory . . . subjects, or causes to be subjected, any

citizen of the United States or other person with the jurisdiction thereof to the deprivation of any

rights, privileges or immunities secured by the Constitution and laws, shall be liable to the party

injured . . . .” (emphasis supplied).



                                                   7
         Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 8 of 14



       A number of courts have held that inanimate objects such as buildings, facilities, and

grounds do not act under color of state law and are not subject to suit under § 1983. See, e.g.,

Smith v. Montgomery Cty. Corr. Facility, Civil Action No. PWG-13-3177, 2014 WL 4094963, at

*3 (D. Md. Aug. 18, 2014) (holding that Montgomery County Correctional Facility “is an

inanimate object that cannot act under color of state law and therefore is not a ‘person’ subject to

suit under Section 1983”); Preval v. Reno, 57 F.Supp.2d 307, 310 (E.D. Va. 1999) (stating that

“the Piedmont Regional Jail is not a ‘person,’ and therefore not amenable to suit under 42 U.S.C.

§ 1983”); Brooks v. Pembroke City Jail, 722 F.Supp. 1294, 1301 (E.D. N.C. 1989) (noting that

“[c]laims under § 1983 are directed at ‘persons’ and the jail is not a person amenable to suit”).

Conduct amenable to suit under 42 U.S.C. § 1983 must be conduct undertaken by a person, and

MCCF is not a person within the meaning of the statute.

       In sum, MCCF is not a “person” subject to suit under 42 U.S.C. § 1983. Therefore, Clark’s

claims against it must be dismissed. See 42 U.S.C. § 1983; Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 690 & n.55 (1978) (noting that for purposes of § 1983 a “person” includes individuals

and “bodies politic and corporate”); see generally 5 Charles Alan Wright, et al., Fed. Prac. & Proc.

§ 1230 (2002).

       2. Failure to Exhaust

       At the time of the incident giving rise to this case, Clark was a pretrial detainee in

Montgomery County, Maryland. Accordingly, his claims are analyzed under the Fourteenth

Amendment. See Young v. City of Mt. Ranier, 238 F.3d 567, 575 (4th Cir. 2001); Hill v.

Nicodemus, 979 F.2d 987, 991-92 (4th Cir. 1992). “The constitutional protections afforded a pre-

trial detainee as provided by the Fourteenth Amendment are co-extensive with those provided by

the Eighth Amendment.” Barnes v. Wilson, 110 F.Supp.3d 624, 629 (D. Md. 2015) (citing Bell v.



                                                 8
           Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 9 of 14



Wolfish, 441 U.S. 520, 535 (1979)).

          The Eighth Amendment proscribes “unnecessary and wanton infliction of pain” by virtue

of its guarantee against cruel and unusual punishment. U.S. Const, amend. VIII; Gregg v. Georgia,

428 U.S. 153, 173 (1976); see Estelle v. Gamble, 429 U.S. 97, 102 (1976); King v. Rubenstein,

825 F.3d 206, 218 (4th Cir. 2016). Conditions that “deprive inmates of the minimal civilized

measure of life’s necessities” may amount to cruel and unusual punishment. Rhodes v. Chapman,

452 U.S. 337, 347 (1981). The allegations in Clark’s Complaint, as supplemented, raise conditions

claims.

          In response, the MCCF Defendants raise the affirmative defense that Clark has failed to

exhaust his administrative remedies. ECF 12 at 5-6. If Clark’s claims have not been properly

presented through the administrative remedy procedure, they must be dismissed pursuant to the

Prisoner Litigation Reform Act (“PLRA”), 42 U.S.C. §1997e.

The PLRA provides, in pertinent part, 42 U.S.C. § 1997e(a):

             No action shall be brought with respect to prison conditions under section
             1983 of this title, or any other Federal law, by a prisoner confined in any jail,
             prison, or other correctional facility until such administrative remedies as are
             available are exhausted.

          For purposes of the PLRA, “the term ‘prisoner’ means any person incarcerated or detained

in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,

violations of criminal law or the terms and conditions of parole, probation, pretrial release, or

diversionary program.” 42 U.S.C. § 1997e(h). The phrase “prison conditions” encompasses “all

inmate suits about prison life, whether they involve general circumstances or particular episodes,

and whether they allege excessive force or some other wrong.” Porter v. Nussle, 534 U.S. 516,

532 (2002); see Chase v. Peay, 286 F. Supp. 2d 523, 528 (D. Md. 2003), aff’d, 98 Fed. App’x 253

(4th Cir. 2004).

                                                   9
         Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 10 of 14



        The doctrine governing exhaustion of administrative remedies has been well established

through administrative law jurisprudence and provides that a plaintiff is not entitled to judicial

relief until the prescribed administrative remedies have been exhausted. Woodford v. Ngo, 548

U.S. 81, 88 (2006) (citations omitted). A claim that has not been exhausted may not be considered

by this court. See Jones v. Bock, 549 U.S. 199, 220 (2007). In other words, exhaustion is

mandatory. Ross v. Blake, 136 S.Ct. 1850, 1857 (2016). Therefore, a court ordinarily may not

excuse a failure to exhaust. Ross, 136 S.Ct. at 1856 (citing Miller v. French, 530 U.S. 327, 337

(2000) (explaining “[t]he mandatory ‘shall’. . . normally creates an obligation impervious to

judicial discretion”)).

        However, administrative exhaustion under § 1997e(a) is not a jurisdictional requirement

and does not impose a heightened pleading requirement on the prisoner. Rather, the failure to

exhaust administrative remedies is an affirmative defense to be pleaded and proven by defendants.

See Bock, 549 U.S. at 215-216; Anderson v. XYZ Corr. Health Servs., Inc., 407 F.2d 674, 682 (4th

Cir. 2005).

        The PLRA’s exhaustion requirement serves several purposes. These include “allowing a

prison to address complaints about the program it administers before being subjected to suit,

reducing litigation to the extent complaints are satisfactorily resolved, and improving litigation

that does occur by leading to the preparation of a useful record.” Bock, 549 U.S. at 219; see Moore

v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008) (exhaustion means providing prison officials with

the opportunity to respond to a complaint through proper use of administrative remedies). It is

designed so that prisoners pursue administrative grievances until they receive a final denial of the

claims, appealing through all available stages in the administrative process so that the agency

reaches a decision on the merits. Chase, 286 F. Supp. at 530; Gibbs v. Bureau of Prisons, 986 F.



                                                10
        Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 11 of 14



Supp. 941, 943-44 (D. Md. 1997) (dismissing a federal prisoner’s lawsuit for failure to exhaust,

where plaintiff did not appeal his administrative claim through all four stages of the BOP’s

grievance process); see also Booth v. Churner, 532 U.S. 731, 735 (2001) (affirming dismissal of

prisoner’s claim for failure to exhaust where he “never sought intermediate or full administrative

review after prison authority denied relief”); Thomas v. Woolum, 337 F.3d 720, 726 (6th Cir. 2003)

(noting that a prisoner must appeal administrative rulings “to the highest possible administrative

level”); Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002) (prisoner must follow all

administrative steps to meet the exhaustion requirement so that the agency addresses the merits of

the claim, but need not seek judicial review), cert. denied, 537 U.S. 949 (2002).

       Ordinarily, an inmate must follow the required procedural steps in order to exhaust his

administrative remedies. Moore, 517 F.3d at 725, 729; see Langford v. Couch, 50 F. Supp. 2d

544, 548 (E.D. Va. 1999) (“[T]he . . . PLRA amendment made clear that exhaustion is now

mandatory.”).    Exhaustion requires completion of “the administrative review process in

accordance with the applicable procedural rules, including deadlines.” Woodford, 548 U.S. at 88,

93. This requirement is one of “proper exhaustion of administrative remedies, which ‘means using

all steps that the agency holds out, and doing so properly (so that the agency addresses the issues

on the merits).’” Id. at 93 (quoting Pozo, 286 F.3d at 1024) (emphasis in original). But, the court

is “obligated to ensure that any defects in [administrative] exhaustion were not procured from the

action or inaction of prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th

Cir. 2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

       Notably, an inmate need only exhaust “available” remedies. 42 U.S.C. § 1997e(a). The

Fourth Circuit addressed the meaning of “available” remedies in Moore, 517 F. 3d at 725, stating:

       [A]n administrative remedy is not considered to have been available if a prisoner,
       through no fault of his own, was prevented from availing himself of it. See Aquilar-

                                                11
        Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 12 of 14



        Avellaveda v. Terrell, 478 F. 3d 1223, 1225 (10th Cir. 2007); Kaba v. Stepp, 458 F.
        3d 678, 684 (7th Cir. 2006). Conversely, a prisoner does not exhaust all available
        remedies simply by failing to follow the required steps so that remedies that once
        were available to him no longer are. See Woodford v. Ngo, 548 U.S. 81, 89 (2006).
        Rather, to be entitled to bring suit in federal court, a prisoner must have utilized all
        available remedies “in accordance with the applicable procedural rules,” so that
        prison officials have been given an opportunity to address the claims
        administratively. Id. at 87. Having done that, a prisoner has exhausted his available
        remedies, even if prison employees do not respond. See Dole v. Chandler, 438 F.3d
        804, 809 (7th Cir. 2006).

        In Ross v. Blake, 136 S.Ct. 1850 (2016), the Supreme Court rejected a “freewheeling

approach to exhaustion as inconsistent with the PLRA.” Id. at 1855. In particular, it rejected a

“special circumstances” exception to the exhaustion requirement. Id. at 1856-57. But, it reiterated

that “[a] prisoner need not exhaust remedies if they are not ‘available.’” Id. at 1855. “[A]n

administrative remedy is not considered to have been available if a prisoner, through no fault of

his own, was prevented from availing himself of it.” Moore, 517 F.3d at 725.

        The Ross Court outlined three circumstances when an administrative remedy is unavailable

and an inmate’s duty to exhaust available remedies “does not come into play.” 136 S.Ct. at 1859.

First, “an administrative procedure is unavailable when (despite what regulations or guidance

materials may promise) it operates as a simple dead end—with officers unable or consistently

unwilling to provide any relief to aggrieved inmates.” Id. at 1859. Second, “an administrative

scheme might be so opaque that it becomes, practically speaking, incapable of use. In this

situation, some mechanism exists to provide relief, but no ordinary prisoner can discern or navigate

it.” Id. The third circumstance arises when “prison administrators thwart inmates from taking

advantage of a grievance process through machination, misrepresentation, or intimidation.” Id. at

1860.

        For the reasons outlined earlier, the court may consider the Affidavit and attached

grievances submitted by the MCCF Defendants, without converting the MCCF Defendants’

                                                  12
        Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 13 of 14



Motion into a motion for summary judgment. This is because Clark references the grievances in

his Complaint and does not dispute their authenticity in his response. See Witthohn v. Fed. Ins.

Co., 164 F. App’x 395, 396 (4th Cir. 2006) (stating that “a court may consider official public

records, documents central to plaintiff’s claim, and documents sufficiently referred to in the

complaint so long as the authenticity of these documents is not disputed”) (citations omitted).

       At MCCF, there is an inmate grievance procedure that is available to inmates. See

Affidavit of Suzy Malagari, ECF 12-1; Clark Grievance Forms, ECF 12-2. To access the

procedure, the inmate completes an Inmate Grievance Form and submits it to correctional staff,

who responds or suggests a possible solution within five days. See ECF 12-2. Id. If the inmate is

not satisfied with the response, the grievance is forwarded to the appropriate area of MCCF from

which the incident arose. Id. A staff member from that area then responds or suggests a possible

solution within five days. Id. If the inmate does not accept the proposed action, the grievance is

forwarded to the Section Head, who responds or suggests a possible solution within five days. Id.

If the inmate is not satisfied with the Section Head’s response, the grievance is forwarded to the

Warden of MCCF, who responds or suggests a possible solution within five days. Id. The inmate

may appeal the Warden’s decision by sending a written statement to the Montgomery County

Department of Correction and Rehabilitation Director within five working days. Id.

       Here, it appears that Clark was aware of the inmate grievance procedure because he filed

several grievances while he was detained at MCCF. However, nothing in the record suggests that

the grievances he filed concerned the claims raised here, nor does Clark allege as such. Moreover,

Clark does not claim that administrative remedies were “unavailable” to him for any of the reasons

specified by the Ross Court.

       Accordingly, because Clark has failed to exhaust his administrative remedies regarding the



                                                13
           Case 1:20-cv-01194-ELH Document 21 Filed 12/04/20 Page 14 of 14



claims raised here, the Complaint must be dismissed, without prejudice.4

                                         IV.     Conclusion

       Clark’s claims against Baines and CIU Supervisor are dismissed, without prejudice. The

MCCF Defendants’ Motion to Dismiss (ECF 12) is granted. Suit against MCCF is dismissed, with

prejudice, and suit against Mitchell is dismissed without prejudice.

       A separate Order follows.



December 4, 2020                                            /s/
Date                                                 Ellen L. Hollander
                                                     United States District Judge




       In light of the disposition, it is not necessary to address the MCCF Defendants’ remaining
       4

argument.
                                                14
